Citation Nr: 1208628	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-14 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for bilateral heel spurs.  

3.  Entitlement to service connection for a bilateral hip disability.  

4.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1939 to May 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and April 2007 rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.

In March 2009, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge resided.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2009, the Board remanded the claims for additional development, to include affording the Veteran a VA examination and readjudication of the claims.  The requested VA examination was performed, and an additional addendum opinion was obtained.  The claims were readjudicated.  Thus, the Board finds that there has been substantial compliance with the March 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008), Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to SMC based upon the need for aid and attendance or by reason of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disability was not incurred in or aggravated by service; nor did it become manifest to a compensable degree within any applicable presumptive period.

2.  Bilateral heel spurs were not incurred in or aggravated by service; nor did they become manifest to a compensable degree within any applicable presumptive period.

3.  A bilateral hip disability was not incurred in or aggravated by service; nor did it become manifest to a compensable degree within any applicable presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for the establishment of service connection for bilateral heel spurs  have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for the establishment of service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2004 and February 2007 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be competent evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he incurred injuries to his neck, feet, and hips in service while he underwent parachute training for combat operations.  In the prior March 2009 remand, the Board conceded that parachute training is consistent with the circumstances and conditions of combat and, thus, the Board presumed that the Veteran injured his cervical spine, bilateral heels, and bilateral hips during service.  

Additionally, the evidence of record clearly establishes that the Veteran has current cervical spine, bilateral hip, and bilateral heel spur disabilities, as reflected, for example, in the June and July 2009 VA examination reports.  However, there appears to be conflicting medical evidence on the question of whether there exists a medical nexus between the Veteran's current cervical spine, bilateral hip, and bilateral heel spur disabilities, and his active service.

In an October 2002 letter, S.J.B., M.D., noted that the Veteran appeared to have severe cervical spondylitic spinal stenosis.  It was indicated that based on the Veteran's history, the cervical disability appeared to have originated from a parachute injury which occurred during World War II.  It was also indicated that the Veteran reported no subsequent injuries.  Dr. B. concluded that the Veteran's cervical spine disability appeared to be service connected.

In a November 2008 letter, J.L.F., M.D., indicated that the Veteran had severe arthritic changes in both of his hips and his cervical spine.  Dr. F. said that the seeds of the Veteran's disability could have been sewn when he was on active duty but did not become symptomatic immediately.  Dr. F. opined that based on his review of the Veteran's chart and his knowledge of degenerative spinal and joint disease, it was felt that the Veteran's disabilities certainly could be related to his service.

In December 2008, Dr. F. opined that the odds were in the Veteran's favor of his condition being related to his active service.  Dr. F. acknowledged that the Veteran's age did play a role in the degenerative changes he had experienced, but added that most people the Veteran's age did not require joint replacements.  For that reason, he felt that it was most probable that the Veteran's current conditions were related to his active service.

A VA examination report dated in October 2003 shows that the examiner noted that the Veteran worked for 43 years after leaving active duty before experiencing any problems with his cervical spine.  The examiner also noted the Veteran's history of parachuting while on active duty.  After performing an examination, the examiner opined that the Veteran's cervical problems were not related to anything but the passage of time.  It was specified that the Veteran had no complaints until recently when the ravages of time seemed to have caught up with him.

VA examination reports dated in June and July 2009 show that the examiner provided diagnoses of degenerative joint disease of the bilateral hips, cervical spine, and bilateral heel spurs.  The examiner opined that these disorders were not caused by or a result of active service.  The examiner indicated that if the Veteran had injured his bilateral hips, cervical spine, and heel spurs during active duty he would have needed medical treatment long ago and would not have been able to work as a long haul trucker.  It was noted that the Veteran had been able to pass the driver's physical examination while he was working as a trucker.  The examiner further opined that the Veteran's complaints were diffuse and compatible with age rather than being post-traumatic.

In July 2011, the June/July 2009 VA examiner provided an addendum to the prior opinion.  Following a specific review of the prior private opinion which linked the Veteran's disorder to his experience as a parachuter while on active duty, the examiner reiterated the prior expressed opinion.  The examiner indicated that he had been an Associate Professor of Neurosurgery for 20 years.  The examiner explained that the Veteran was 82 years old in 2003, and everyone had spinal stenosis at that age.  He stated that the mere act of parachuting did not produce a significantly higher incidence of spinal stenosis unless there is an injury, and the Veteran had not mentioned a specific injury.  He observed that the Veteran worked from 1950 to 1983 as a truck driver which was an occupation that required much cervical spine flexibility in addition to periodic examinations to maintain a license, yet the Veteran required no medical treatment.  He noted that the Veteran retired from truck driving in 1980 at the age of 62 due to years in service and not due to his cervical spine.  He added that the X-rays were not compatible with a longstanding post-traumatic event.  He said that age-typical problems show generalized mild changes, whereas post-traumatic conditions show a localized severe change at the point of injury.  The examiner stated that the Veteran had changes that are age typical.

Ultimately, the Board finds the July 2011 VA opinion to be the most persuasive opinion of record.  The Board notes that 38 C.F.R. § 3.326 entitles a Veteran to an adequate examination which discusses all positive evidence in support of the Veteran's claim.  See Gabrielson v. Brown, 2 Vet. App. 36, 40 (1994), Barr v. Nicholson, 21 Vet. App. 303, 310-311 (2007).  The Board finds the VA examiner's opinion meets these requirements.  The examiner commented on both the positive and negative evidence of record.  In his June/July 2009 report and July 2011 addendum, the VA examiner reviewed the private medical opinions and explained why they were not probative.  The examiner reviewed the Veteran's service treatment records as well as the Veteran's history of parachuting while on active duty and opined regarding their nature.  Significantly, the examiner specifically commented on the service treatment records, private medical records, his own examination findings, and explained the reasons and bases for his opinion.  Contrastingly, neither Dr. B. nor Dr. F. commented on the Veteran's extensive post-service history of driving trucks.  Inasmuch as the VA examiner reached his conclusions only after a review of the service and post-service records, the positive evidence of record, and current examination of the Veteran, the Board accords great probative value to the 2009 and 2011 VA medical opinion and finds it to be dispositive of the medical nexus question.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the Board finds that the most persuasive medical opinion to specifically address medical nexus militates against the claims for service connection.  See Hayes, 5 Vet. App. at 69-70; Guerrieri, 4 Vet. App. at 470-471 (1993).

The Board further observes that according to the evidence of record, the Veteran's first recorded complaints of either cervical spine, bilateral hip, or bilateral heel spur problems that appear in the evidence of record were in 2003 - nearly 58 years after he left active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the Board finds that the passage of nearly 58 years between active duty and the Veteran's recorded complaints of pain weighs against the Veteran's claim.

The Board has considered whether service connection for a cervical spine disorder, bilateral hip disorder, or bilateral heel spurs could be established on a presumptive basis.  To establish service connection for a disability on a presumptive basis, the disability must manifest itself to a compensable degree within one year of the Veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, no medical evidence demonstrates that the Veteran experienced a cervical spine disorder, bilateral hip disorder, or bilateral heel spurs to a compensable level within a year after his discharge from active duty.  Therefore, service connection for a cervical spine disorder, bilateral hip disorder, or bilateral heel spurs cannot be established on a presumptive basis.

Finally, the Board has also carefully considered the Veteran's contentions that he has a cervical spine disorder, bilateral hip disorder, or bilateral heel spurs as a result of his service.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  However, in this case, the Veterans assertions are outweighed by the other evidence of record.  Although the Veteran now states that all of his claimed disorders began while he was in the service, at a March 1945 examination before a Board of Medical Survey, the Veteran made no complaints of his cervical spine, bilateral hips, or bilateral heels.  Aside from diagnosing an acquired deformity and arthrodesis of the left radius carpus and metacarpus due to a gunshot wound, the examiner found that the Veteran had no other abnormalities..  This evidence tends to weigh against the Veteran's assertions.  Additionally, the opinion from the June/July 2009 and July 2011 VA examiner does not support the Veteran's contentions.  Ultimately, the Board finds that the service treatment records and report from the VA examiner outweigh the Veteran's contentions as they were created by objective medical professionals impartially reporting the results of their examinations.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Service connection for a cervical spine disability is denied.  

Service connection for bilateral heel spurs is denied.  

Service connection for a bilateral hip disability is denied.  




REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of entitlement to SMC based upon the need for aid and attendance or by reason of being housebound must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

SMC at the housebound rate is payable, in pertinent part, when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service- connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2011). 

Under subsection 1114(s), benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, no one of which is rated at 100 percent.  Further, the United States Court of Appeals for Veterans Claims (Court)  has held that although a total disability rating based on individual unemployability (TDIU) may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

Here, service connection is currently in effect for bilateral sensorineural hearing loss, rated as 70 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals of anterior through and through gunshot wound of the left radius, rated as 40 percent disabling; tender scar of the left wrist, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  A total disability rating based on individual unemployability has been in effect since November 24, 2003.

In light of the foregoing, the RO must consider whether the Veteran is eligible for a TDIU based solely on his service-connected bilateral sensorineural hearing loss which is rated as 70 percent disabling; PTSD which is rated 50 percent disabling; residuals of anterior through and through gunshot wound of the left radius, rated as 40 percent disabling; tender scar of the left wrist, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  If so, then any one of those conditions could satisfy the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 251; see also Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to special monthly compensation).

In light of Buie and Bradley, on remand the RO must determine whether the Veteran's bilateral sensorineural hearing loss, PTSD, residuals of anterior through and through gunshot wound of the left radius, tender scar of the left wrist, or  tinnitus, alone, would render him unemployable and, thus, entitled to a TDIU. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO/AMC shall arrange for the Veteran to be examined by an appropriate physician to determine whether his service-connected disabilities are of such nature/gravity as to entitle him to SMC based on the need for aid and attendance or by reason of being housebound.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination report must contain sufficient information to determine whether the Veteran is helpless, or so nearly helpless, as to require the regular aid and attendance of another person (with comment on his ability to dress/undress, keep ordinarily clean/presentable; whether he requires any frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; is able to feed himself; can attend to the wants of nature; or requires assistance on a regular basis to protect himself from hazards/dangers incident to daily environment).  

The examiner must also opine as to the impact the Veteran's bilateral sensorineural hearing loss, PTSD, residuals of anterior through and through gunshot wound of the left radius, tender scar of the left wrist, and  tinnitus, each standing alone, have on his ability to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report. 

2.  The RO/AMC shall then adjudicate whether entitlement to SMC is warranted, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251   (2011) and Bradley v. Peake, 22 Vet. App. 280, 293   (2008) that require VA to maximize a Veteran's benefits.  The RO must determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his bilateral sensorineural hearing loss, alone; PTSD, alone; residuals of anterior through and through gunshot wound of the left radius, alone; tender scar of the left wrist, alone; and  tinnitus, alone.  If any benefit sought remains denied the Veteran and his representative shall be issued a Supplemental Statement of the Case that addresses actions taken and given the opportunity to respond.  The case should then be returned to the Board, if in order.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


